BUCKLEY, Circuit Judge:
Continental Airlines petitions for review of a final order of the Department of Transportation dismissing Continental’s application for route authority. In an earlier proceeding, the Department had approved United Airlines’ acquisition of certain routes from Pan American World Airways. This approval was conditioned on United’s agreement to relinquish its Seattle/Portland to Japan route if the Department, in a subsequent proceeding, determined that another carrier would better serve the public interest. In that subsequent proceeding, Continental and American Airlines applied for United’s route. The Department and the parties thought these applications had to be processed within rigid statutory deadlines.
As the case was proceeding through the Department, however, a key decisionmaker (who had been directed to revise his assessment of an Administrative Law Judge’s recommendation that the route be awarded to Continental) found it necessary to disqualify himself. The Department concluded that it could not complete its review within the statutory time limit. Although the Department then professed to believe that the deadline did not apply, it nevertheless dismissed the applications and ordered the case restarted. Continental argues that when the Department became unable *257to complete its review, the statute required it to forward the Administrative Law Judge’s decision as its own. We agree and grant the petition for review.
I. Background
A. Legal Background
Three statutory provisions bear on the case. First, section 408 of the Federal Aviation Act (“Act”) permits the Department of Transportation (“DOT”) to review mergers or purchases involving airlines. This authority, first granted to the Civil Aeronautics Board (“CAB”) and later transferred to the DOT, 49 U.S.C.App. § 1551(b)(1)(C) (1982), includes the power to impose conditions upon an airline’s transfer of authority to serve certain routes. See 49 U.S.C.App. § 1378 (1982).
Second, under section 401(g) of the Act, the DOT may “alter, amend, modify, or suspend any such certificate [authorizing air service], in whole or in part, if the public convenience and necessity so require.” 49 U.S.C.App. § 1371(g)(1) (1982). Apart from its power to withdraw part of an airline’s authority, the DOT also may revoke a certificate altogether “for intentional failure to comply” with any applicable statutory or regulatory provision or any “term, condition, or limitation of such certificate.” Id. The DOT may order a hearing on its proposal to alter or revoke a certificate, and it must hold a hearing if the certificate holder requests one. Id.
Third, under section 401(c) of the Act, an application for a certificate authorizing air service must he processed according to rigid statutory deadlines. Once the application is filed, the DOT must choose between three options within ninety days: full hearing, simplified procedures, or dismissal “on the merits.” 49 U.S.C.App. § 1371(c)(1) (1982). If the application is set for hearing (as in this case), the “initial or recommended decision [of the AU] shall be issued not later than one hundred and fifty days” after the application is set for hearing. 49 U.S.C.App. § 1371(c)(2) (1982). Within ninety days after the ALJ’s decision, the DOT “shall make its final order with respect to such application.” Id. If it fails to do so, “the initial or recommended decision shall be transmitted to the President — ” 49 U.S.C.App. § 1371(c)(2)(B) (1982).
B. Factual Background
In the Pacific Division Transfer Case (“PDT”), 2 Av.L.Rep. (CCH) ¶ 22,382 (Oct. 31, 1985), the Secretary of Transportation approved with conditions the application of United Airlines, Inc. (“United”) to acquire the Pacific routes of Pan American World Airways, Inc. (“Pan Am”). The Secretary was concerned, however, because the purchase would reduce the number of U.S. carriers serving Japan from three to two. Although she considered requiring United to spin off its Seattle/Portland to Japan route, Secretary Dole concluded that there was insufficient information concerning the ability of other carriers to provide adequate service to reach a final decision on this alternative. The Secretary decided that "it would be preferable to compare various carriers’ abilities to provide service, and weigh the quality of service each, including United, would provide against the desirability of maintaining the current market structure.” Id., ¶ 22,382, at 14,495. She concluded that a “comparative selection case is the best means of developing a sound record on which to decide these issues.” Id. Secretary Dole therefore approved the acquisition subject to the following condition:
My approval is subject to the condition that, should the Department determine in a future proceeding that the public interest would be served by authorizing another U.S. flag carrier to provide service ..., United will surrender its authority to provide such service within 60 days of an order directing it to do so —
Id. at 14,502. Pending the completion of the comparative selection proceeding, United was permitted to continue service from Seattle to Japan.
The DOT subsequently initiated the Seattle/Portland-Japan Service Review Case “to compare the carriers’ abilities to provide service, and to weigh the quality of service offered by each carrier, including *258United____” Order Instituting Investigation (“Instituting Order”), Order No. 86-9-92 (Sept. 30, 1986), Joint Appendix (“J.A.”) at 37. Continental Airlines, Inc. (“Continental”) and American Airlines, Inc. (“American”) applied for the Seattle-Japan route. Following a hearing, the Administrative Law Judge (“ALJ”) recommended that Continental be chosen to replace United. Recommended Decision (“ALJ recommendation”), J.A. at 69. The AU treated the proceeding as a comparative route case and declined to give United an incumbent’s preference, that is, the presumption in favor of renewal of existing route authority.
The parties filed exceptions, and the ALJ’s decision was reviewed by the senior career officer (“SCO”) in the Office of the Assistant Secretary for Policy and International Affairs (in this case, the Deputy Assistant Secretary), as required by 14 C.F.R. § 302.22a(b) (1988). On August 10, 1987, the SCO reversed the ALJ and recommended that United be permitted to retain the route. Opinion and Order (“SCO Opinion”), 2 Av.L.Rep. (CCH) ¶ 22,420, at 14,-721. Pursuant to 14 C.F.R. § 302.22a (1988), the SCO transmitted his opinion to the Assistant Secretary for Policy and International Affairs, who remanded the opinion to the SCO to correct various deficiencies in his recommended decision. Notice of Review and Order of Remand (“Notice of Review”), 2 Av.L.Rep. (CCH) 1122,420, at 14,718 (Aug. 21, 1987). The Assistant Secretary noted that the “statutory deadline in this proceeding is September 17, 1987” and ordered the SCO to complete his revisions by September 10, 1987 so that the DOT could meet the statutory deadline. Id. at 14,721.
The SCO then revealed that he had accepted employment with the Flying Tiger Line, Inc., an intervenor that had supported United. In an Order to Show Cause, Order No. 87-9-11 (Sept. 4, 1987), the DOT asked the parties to waive the “statutory deadline of September 17, 1987” so that it could appoint a new SCO. J.A. at 138. Despite the Department’s plea, most of the parties declined. United, for example, thought the DOT was bound by the “clear dictate both of the controlling statutory provision (49 U.S.C.App. § 1371(c)(2)) and the Department’s own regulations (14 C.F.R. § 302.1757(a))” to issue its final order not later than September 17, 1987. Opposition to Waiver of Statutory Deadline, J.A. at 140.
The DOT dismissed the applications for route authority and, in its Final Order, promised to institute a new comparative proceeding (i.e., new hearing before an ALT) to decide the merits. 2 Av.L.Rep. (CCH) 1122,924 (Sept. 17, 1987). In the Department’s view, it could not grant either Continental’s or American’s application before it had decided to delete United’s authority under section 401(g) of the Act, 49 U.S.C.App. § 1371(g) (1982). Under that section, United had a right to a hearing conducted according to the requirements of the Administrative Procedure Act (“APA”). The APA entitles an interested party to file exceptions to the ALJ’s recommended decision and to receive the agency’s ruling on each exception. See 5 U.S.C. § 557(c) (1982).
As the Department could not adequately respond to United’s exceptions before September 17, 1987, the DOT found that the requirements of section 401(g) and the APA conflicted with the statutory deadline of section 401(c), and concluded that the former provisions should prevail. The DOT nevertheless recognized that it had “assumed that a statutory deadline applies in this case,” and decided to “issue a final order that satisfies our obligations under section 401(c).” Id. at 14,746. It thought that under the unique circumstances of this case, a final order of dismissal would satisfy those section 401(c) obligations.
Continental petitions for review, arguing that the DOT was required to transmit the ALJ’s decision to the President.
II. Discussion
Under the familiar principles of Chevron U.S.A. Inc. v. NRDC, Inc., 467 U.S. 837, 842, 104 S.Ct. 2778, 2781, 81 L.Ed.2d 694 (1984), we first ask “whether Congress has directly spoken to the precise question at issue.” If the statute is clear, “that is the *259end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.” Id. at 842-43, 104 S.Ct. at 2781-82. We determine the plain meaning of the statute independently by examining, in the first instance, the “particular statutory language at issue, as well as the language and design of the statute as a whole.” K Mart Corp. v. Cartier, Inc., — U.S. —, 108 S.Ct. 1811, 1817, 100 L.Ed.2d 313 (1988). If congressional intent is unclear, we then inquire whether the agency’s interpretation is “permissible,” Chevron, 467 U.S. at 843, 104 S.Ct. at 2782, i.e., “rational and consistent with the statute.” NLRB v. United Food & Commercial Workers Union, Local 23, 484 U.S. 112, 108 S.Ct. 413, 421, 98 L.Ed.2d 429 (1987).
A. The Deadlines of Section 401(c) Apply
Following the Secretary’s call in PDT for a comparative route case, Continental and American applied for route authority under section 401(b), 49 U.S.C.App. § 1371(b) (1982). The DOT consolidated these applications with its reexamination of United’s route authority and set the case for hearing under section 401(c)(1)(A), 49 U.S.C.App. § 1371(c)(1)(A) (1982). Presumptively, this triggered the deadlines of section 401(c)(2), which provides that when “any application” is set for hearing, the AU must issue a decision within 150 days, and the Department must issue its final order within ninety days thereafter.
1. Applicability of section 401(g)
The Department nevertheless claims that these deadlines do not apply. It argues that the alteration of United’s certificate under section 401(g) was a logical prerequisite to the processing of petitioner’s application under section 401(c). Until the DOT completed its section 401(g) proceeding, to which no deadlines apply, the deadlines on the processing of section 401(c) applications have no significance.
Whatever the merits of this claim in the abstract, the Department did not proceed in this fashion in the present case. At least until the final order under review, it is clear that the DOT interpreted section 401(c) as requiring the whole proceeding to be completed within its deadlines. When the Assistant Secretary remanded to the SCO, he stated that the “statutory deadline in this proceeding is September 17, 1987” and ordered the SCO to complete his revisions by September 10, 1987. Notice of Review, 2 Av.L.Rep. (CCH) ¶ 22,420, at 14,-721. After the SCO was disqualified, the DOT asked the parties to waive the statutory deadline. Order to Show Cause, J.A. at 137. The Final Order did not merely reassign the case to another SCO, as it would have had the section 401(c) deadlines been inapplicable, but dismissed the entire proceeding to comply with the now-disclaimed deadline.
Although the DOT construed the deadlines of section 401(c) as applying to this case, it now attempts to salvage its decision by noting that section 401(g) had been referred to in the Instituting Order and the AU recommendation. See J.A. at 38, 93-94. Until the Final Order, however, no one thought that this was a section 401(g) case. The AU declined to give United an incumbent’s preference, as would have been appropriate if a section 401(g) proceeding had been a precondition to the 401(c) determination. AU recommendation, J.A. at 70-71. The SCO agreed. 2 Av.L.Rep. (CCH) 1122,420, at 14,725. Even United recognized that the revocation of its authority was premised on the merger condition, not on section 401(g): “Section 401(g)(1) of the Act is not authority for revoking United’s Seattle-Tokyo certificate if the public convenience and necessity is found so to require.” United Brief to AU at 15, J.A. at 51 n. 3. The isolated references to section 401(g) do not change the fundamental character of the proceeding, viz., a comparative route case in which the Department was required to dispose of all applications within the time limits imposed by section 401(c).
We confronted an analogous problem in Delta Air Lines, Inc. v. CAB, 561 F.2d 293 (D.C.Cir.1977), cert. denied, 434 U.S. 1045, 98 S.Ct. 889, 54 L.Ed.2d 796 (1978). Northeast and Delta entered into a merger agreement, which was approved subject to *260the condition that Northeast’s authority to operate a Miami-Los Angeles route would be stayed pending completion of a section 401(g) proceeding. In that subsequent proceeding, the ALJ awarded the route to Pan Am, and the CAB ultimately awarded it to Western. Delta petitioned for review, arguing that it was entitled to preferential treatment in the comparative proceeding. Delta argued that the route authority could not be awarded to a rival carrier until it was removed from Delta under section 401(g), and further contended that section 401(g) did not authorize such removal except for misconduct. We disagreed with the premise that the agency’s action was taken under section 401(g). The Delta-Northwest merger was conditioned on a stay pending a fresh assessment of the need for competition and the relative merits of the various applicants. This condition was imposed under section 408, not 401(g). We recognized that the CAB, in approving the merger, had referred to a subsequent proceeding under section 401(g), but we concluded that the reference was mere surplusage:
Since we can discern no obvious interrelationship between § 401(g) and § 408(b) in the statutory scheme of the Federal Aviation Act, we see no reason why the Board could not have omitted mention of § 401(g) altogether, and simply provided a brief description of the proceeding it proposed to conduct, pursuant to § 408(b), in connection with the Delta-Northeast merger.
561 F.2d at 301-02.
Here, the DOT approved United’s acquisition of Pan Am’s routes subject to the condition that its authority to fly the Seattle-Japan route would be reevaluated in a “comparative selection case.” PDT, 2 Av. L.Rep. (CCH) ¶ 22,382, at 14,495. This case is even stronger than Delta because the DOT did not mention section 401(g) in the condition imposed in PDT, but only mentioned section 401(g) later in the order instituting the comparative proceedings. True, United's authority to fly the route was not stayed pending the completion of the comparative proceeding, as Delta’s had been, but that does not in itself require that section 401(g) be applied. Although the PDT condition did not immediately divest United of its route authority, it substantially weakened its future interest in the route. The condition permitted the Department to subject United to a comparative route case in which the airline would not enjoy this incumbency advantage; if the DOT found another carrier to be superior, United’s route authority would be deleted automatically. As we see it, the condition was imposed precisely to allow the DOT to avoid the usual procedure of deleting a current carrier’s authority first and then choosing a replacement carrier.
The flexible procedure imposed in PDT is clearly permissible under Delta’s reading of section 408. The DOT’s current argument that it was required first to delete United’s authority under section 401(g) makes it impossible to understand the PDT condition’s purpose. The DOT has the authority under section 401(g) to initiate a proceeding to alter a certificate; it would not have insisted on a condition that added nothing to its pre-existing authority.
As we conclude that the DOT was not required and did not intend to delete United’s authority under section 401(g) before it considered Continental’s and American’s applications under section 401(c), we do not pass on petitioner’s alternative contention that section 401(g) does not authorize the Department to remove United’s route authority except for misconduct not here present. Cf. Delta, 561 F.2d at 301 n. 8.
2. Applicability of section 408
The dissent contends that neither sections 401(c) nor 401(g) apply. This proceeding was the result of the condition imposed in PDT under section 408. According to the dissent, Delta makes clear that section 408 permits the DOT to implement such innovative procedures free of the deadlines imposed by section 401(c).
We have two difficulties with this analysis. First, the DOT did not adopt this approach, either in the administrative proceedings or before this court. We may assume that the Department could have *261first determined whether United should keep the route and only then considered which of the competing carriers should receive it. The DOT might have summarily dismissed Continental’s and American’s applications as premature until it had completed its proceeding concerning United. See 49 U.S.C.App. § 1371(c)(1)(C). But that was not the procedure that the DOT followed. It preferred to compare the merits of United, Continental, and American in a single comparative route case. The Department therefore set the applications of Continental and American for a hearing under section 401(c)(1)(A), which automatically triggers the deadlines of section 401(c)(2). The Department and the parties so viewed the matter, for as we have discussed above at 213-14, they consistently interpreted the deadlines of section 401(c) as applicable to this proceeding.
In requiring the Department to abide by the deadlines of section 401(c), we are not, as the dissent maintains, filling in a statutory gap. The Department chose to set Continental’s and United’s applications for hearing under section 401(c); having chosen that statutory route, it is bound by its deadlines. Moreover, the dissent does not accord sufficient deference to the Department’s own interpretation of the Act. Although we think section 401(c) clearly requires these applications to be processed within its deadlines, if the statute is ambiguous, we must defer to the agency’s reasonable construction. See above at 212-13. The DOT here construed the Act as requiring it to process the applications within the deadlines of section 401(c) (see above at 213-14), an interpretation we obviously find reasonable. As we have noted, the Department did not interpret the Act as the dissent does either in the administrative proceedings or before us.
Delta does not command a contrary result. As we have discussed above at 213— 214, Delta concerned only the CAB’s authority to revoke a certificate. It did not deal with the distinct question of the treatment of rival applications — applications that ordinarily must be processed according to strict deadlines imposed by Congress after Delta was decided.
Even if the DOT had intended to construct a unique section 408 follow-on proceeding not governed by the time limits of section 401(c), we doubt it could have escaped statutory deadlines altogether. Section 1010 of the Act requires the Department to issue “its final decision or order not later than the last day of the sixth month after submission” of an application under section 408. 49 U.S.C.App. -§ 1490(1) (1982). See Braniff Master Executive Council v. CAB, 693 F.2d 220, 230 (D.C.Cir.1982) (when section 408 involved, agency must abide by six-month deadline). As United applied for authority to acquire Pan Am’s routes by June 13, 1985, 2 Av.L.Rep. (CCH) ¶ 22,382, at 14,465 n. 1, section 1010 required the Department to issue its “final decision or order” by December 13, 1985. If this proceeding were merely a part of the section 408 case initiated by United’s application, then the DOT exceeded the statutory deadline.
No one suggested such a violation because the parties and the agency interpreted the approval subject to conditions imposed in PDT Order No. 85-11-67 as the final order, to be followed by a separate 401(c) proceeding. Otherwise, we would be left with a strange state of affairs: the Department must issue a final decision on applications under section 408 within six months, and on applications under section 401(b) within 330 days, but it may take as long as it likes to decide whether to remove a route from one carrier and award it to another as a result of a proceeding initiated under section 408 and coupled with applications for new authority under section 401(b). In sum, this case was governed by the section 401(c) time limits, even though it .was the product of the condition imposed in PDT under section 408.
B. The Department Failed to Comply with the Requirements of Section 401(c)
1. Compliance with “congressional intent”
The DOT argues that its action was consistent with the intent behind section 401(c) because it did not implicate the concerns *262that motivated Congress in establishing the deadlines. Brief for DOT at 26-29. Whatever Congress’ general motivation may have been, the statutory language must control:
The “plain purpose” of the legislation ... is determined in the first instance with reference to the plain language of the statute itself. Application of “broad purposes” of legislation at the expense of specific provisions ignores the complexity of problems Congress is called upon to address and the dynamics of legislative action.
Board of Governors v. Dimension Financial Corp., 474 U.S. 361, 373-74, 106 S.Ct. 681, 688-89, 88 L.Ed.2d 691 (1986) (citation omitted).
The language of section 401(c) clearly demonstrates that Congress intended to mandate strict compliance with the time limits it specified. Within ninety days of the AU’s decision, the DOT “shall make a final order”; if it fails to do so, the AU's decision “shall be transmitted to the President.” 49 U.S.C.App. § 1371(c)(2). Although in “extraordinary circumstances” the 150-day limit on the AU’s decision may be extended by thirty days, 49 U.S.C. App. § 1371(c)(4), no similar exception applies to the DOT’s final decision. Resort to Congress’ general purposes will not override its clearly expressed intent that the DOT follow the time limits or transmit the AU’s decision.
2. The dismissal was not a ‘final order"
The DOT points out that section 401(c) requires only that the DOT issue a “final order” within ninety days, and claims that it complied with this requirement by issuing a final (i.e., appealable) order dismissing the proceeding. It denies that the “final order” must be “on the merits.” Brief for Respondent at 31-32 & n. 42.
The first problem with this argument is that it was not the one the DOT adopted in its Final Order. There, it stated: “Viewed only as an application for new authority, section 401(c)(2) would require us to adopt the recommended decision [of the AU] and transmit it as our decision____” 2 Av.L. Rep. (CCH) II 22,424, at 14,744. It concluded, however, that section 401(g) and the APA overrode section 401(c). As we have concluded that 401(g) does not apply, the DOT appears to have admitted that it was required to transmit the AU’s decision (or issue its own decision on the merits).
In any case, it is not clear that the DOT’s current interpretation of the statute is permissible. We defer to the agency’s interpretation only if the intent of Congress, expressed in the language, structure, and legislative history, is ambiguous. See above at 212-213. Here, the statute’s structure strongly suggests that the DOT must either issue a decision on the merits (i.e., decide which, if any, carrier should be awarded the route) or transmit the AU’s opinion. Section 401(c)(1) requires the DOT to decide, within ninety days, whether to set the application for a hearing, or dismiss it “on the merits.” If the application is set for hearing, the AU must decide within 150 days, and the DOT within ninety days thereafter. It would be odd to require that the DOT’s initial dismissal must be “on the merits,” but to permit its decision following review of the AU to be not on the merits.
We also are concerned that the Department’s current interpretation would permit it to circumvent the stringent time limits established by section 401(c). Under this view, the DOT could simply dismiss the application and restart the whole proceeding whenever it could not reach a final decision on the merits within ninety days of the AU’s decision. Nor would judicial review of these dismissals effectively prevent circumvention of the statutory deadlines. If, as the DOT now suggests, the statute requires only a dismissal, then by what standard could we say that certain dismissals are permissible while others are not?
The agency has previously interpreted section 401(c)(2) to require a decision on the merits. In discussing the regulations implementing that section, the Deputy General Counsel wrote: “Congress has determined that the Board, first of all, must now dispose of all applications on the merits *263and, second, must do so within 11 months.” 44 Fed.Reg. 11,364, 11,371 (1979). We give more weight to this contemporaneous interpretation than to the agency’s current view. See Barnett v. Weinberger, 818 F.2d 953, 962 (D.C.Cir.1987).
The CAB adopted a similar view in the Wild Card Route Case, 85 C.A.B. 50 (1980). There, even though a party had improperly communicated ex parte with two Board members, the CAB issued its final decision on the merits. Although the Board was concerned about the effects of the ex parte contacts, the statutory time limits precluded it from resolving the issue in that opinion. Section 401(c) imposed an inflexible requirement that the Board issue a final decision within ninety days of the ALJ’s decision. 85 C.A.B. at 67 & n. 40. The CAB did not dismiss the applications, as it did here, but proceeded to the merits. See also New Gateways to Brazil Case, 92 C.A.B. 545, 546 (1981) (although CAB would prefer to delay decision until conclusion of negotiations with Brazil, section 401(c) requires a final decision; Board therefore proceeds to merits).
3. Absent an adequate final decision, the DOT must forward the ALJ’s decision
Certain intervenors argue that the statute contains an impenetrable ambiguity. Section 401(c)(2) provides that the DOT must issue a “final order” within ninety days of the “initial or recommended decision,” or else the “initial or recommended decision” becomes final. As the SCO, who reviews the ALJ’s decision, has “all the power” of the AU, 14 C.F.R. § 302.22a(b) (1988), these intervenors suggest that the SCO’s superseding opinion becomes the “initial or recommended decision.”
In the first place, the DOT did not perceive this ambiguity. The agency thought it clear that if section 401(c) applied, it would have to act or forward the ALJ’s decision. Final Order, 2 Av.L.Rep. (CCH) 1122,424, at 14,744. Second, the intervenors’ interpretation is inconsistent with the plain meaning of the statute. Congress surely did not intend that the SCO have 150 days to review the AU s “initial or recommended decision,” followed by another ninety days for the Assistant Secretary to review the SCO’s decision. Third, the regulations clearly distinguish between the SCO’s decision and the AU’s decision, and only the latter is referred to as the “initial or recommended decision.” For example, 14 C.F.R. § 302.22a(b) distinguishes between the AU’s “recommended decision” and the SCO’s “final order.” Similarly, 14 C.F.R. § 302.1753(c) (1988), which deals with the “initial or recommended decision” of the AU, provides that it becomes the final decision unless exceptions are filed “or the DOT decisionmaker [here, the SCO] takes action to review.”
III. Conclusion
The DOT chose to conduct a comparative route case under section 401(c). Continental and American had a statutory right to a prompt decision on the merits of their applications, and the Department cannot escape this obligation by post hoc re-characterization of the nature of the proceedings. Nor are we persuaded that the Department’s dismissal was a “final order” complying with section 401(c)(2). We grant the petition for review and order the DOT to transmit the AU’s decision to the President pursuant to section 401(c)(2)(B).
SO ORDERED.